The Honorable Railey A. Steele State Representative P.O. Box 28 Gentry, Arkansas 72734-0028
Dear Representative Steele:
This is in response to your request for an opinion on two questions involving a contract between several cities and the "Benton-Washington County Water Association" for the sale of water.  Specifically, you have posed two questions relating to the length of the contract in light of A.C.A. 14-234-109.
I have enclosed for your review a copy of Op. Att'y Gen.94-099, recently issued by this office, which answers the questions you have posed.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elana C. Wills.
Sincerely, WINSTON BRYANT Attorney General
WB:cyh
Enclosure